DISSENTING OPINION
Garrett, Judge:
The precise claim of the importer which was-sustained by the United States Customs Court was made under that part of paragraph 231 of the Tariff Act of 1930, reading:
Pah. 231. * * * all ceramic and glass colors, fluxes, glazes, and enamels, all the foregoing, ground or pulverized, 30 per centum ad valorem; in any other form, 40 per centum ad valorem * * *.
Specifically, the claim is that the merchandise is a glass enamel, in a form other than ground or pulverized, imported to be used, and actually and solely used, as material for the manufacture of other and distinct objects.
I do not think the last clause of said paragraph 231, which provides for “opal, enamel or cylinder glass tiles and tiling,” has any relation to the issue involved, nor am I able to see wherein the change made in said last clause from the Tariff Act of 1922 is here relevant.
*282As I construe that paragraph, it provides for two distinct classes of merchandise, the first being merchandise used as material for making •something else, and the second being merchandise which, as imported ■and without change, has a use as a completed article.
The first two clauses of paragraph 231 of the Tariff Act of 1930, •which cover material, are identical in text and punctuation with the :first two clauses of paragraph 231 of the Tariff Act of 1922.
It was only in the last, clause, which I construe to cover certain ¡articles not materials for use in making, something else but usable as ■.finished articles, that a change was made. This change consisted of ¡dropping rods from'that class, and it does not, in my view, relate to «or affect the earlier clauses providing for materials.
It is true, as the majority opinion points out, that in paragraph 218 (b) of the Tariff Act of 1930 (which had no exact counterpart in the 1922 act), provision is made for “rods * * * for whatever purpose used”, but I construe that paragraph to include, like the last «clause of paragraph 231, only articles having a definite use, as imported, not as material to be made into something entirely different, ■but as articles having uses as articles.. Some of them may have to be further worked upon after importation, since their ends may be “unfinished”, but obviously, in my opinion, that work is merely the •.finishing of ends of articles already dedicated to use as articles, and not •as material.
The foregoing constructions seem to me to be logical and entirely •consistent with the text of the paragraphs, and not inconsistent with ■the legislative history recited in the majority opinion.
In the case of Meadows, Wye & Co. et al. v. United States, 21 C. C. P. A. (Customs) 239, 242, T. D. 46775, cited in the majority opinion, this court referred to the legislative history, saying:
* * * the Government presents certain matters of legislative history. * * * As to this * * * we may here say that, waiving any question of whether there is such ambiguity in the paragraphs at issue as to justify resort to it for aid in their construction, we have examined same and our impression is that whatever bearing it might be held to have relates to the last clause of paragraph SSI, ■and that clause is not involved here. * * * (Italics new here.)
As the issues were presented in that case, I think the foregoing •observation was properly made there, and I adhere to the opinion there expressed.
I can readily see that the elimination of rods from the last clause and the new provision for “rods * * * for whatever purpose used” inserted in paragraph 218(b) has the effect of removing certain •types of rods from a classification in which theretofore they belonged; but such rods, I think, meant rods having a use as such, and not as mere material.
I do not construe the statement made by Mr. Barber before the, Committee on Finance of the Senate (waiving any question as to *283•the propriety of looking to it) as baying related to the glass materials mentioned in the first two clauses of paragraph 231 of both the 1922 and 1930 tariff acts. He was discussing rods, not materials. Neither, in my opinion, does the record as to the amendments offered and discussed in the Senate indicate that such materials were in the minds of the Senators, or that there was any intention of affecting them.
The articles here at issue having no rod use do not compete with the rods of domestic manufacture which have such use. They compete only with materials.
It does not seem quite reasonable to me to. conclude that the Con•gress desired to levy a duty upon glass, intended solely for material, when imported in rod form, 35 per centum higher than when that •same material is imported in ground or pulverized form. That some differential was desirable upon the theory that the advancement of the material to rod form involved labor over and above that involved in placing it in the ground or pulverized form is entirely consistent with the usual policy of Congress, and such a differential was fixed by making the duty 10 per centum higher upon “any other form” than that upon the “ground or pulverized” forms.
If Congress had intended such a result as the majority finds, it «eems to me that it could have easily made such intent plain by the use of appropriate language.
The trial court found from the evidence that the merchandise is a fusible glass enamel used as material for the manufacture of various ■articles and, although it was imported in rod or cane form, it had no use as rods.
The correctness of these findings of fact is not challenged by the majority here, but, because of what seems to me to be an erroneous construction of the paragraphs involved, and a misconception of •congressional intent, the majority reverses the judgment upon the question of law.
I think the judgment should be affirmed.
BlaNd, J., concurs in the dissenting opinion.